DETAILED ACTION
	This action is in response to the applicant’s reply filed on June 27, 2022. Claims 1-3, 5-10, 14-17, and 19-20 are pending and addressed below.

Response to Amendment
Claims 1, 5, 7, 9, 14, 17, and 19-20 are amended. Claims 4, 11-13, and 18 are cancelled. Claims 1-3, 5-10, 14-17 and 19-20 are pending and addressed below. 

Response to Arguments
Applicant’s arguments, filed June 27, 2022, with respect to claims 1-3, 5-10, 14-17 and 19-20 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-10, 14-17 and 19-20 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Mock, US 2016/0090832 (hereinafter Mock)”, for the following reasons:

Mock discloses a method of adjusting near-bit weight on a drill bit in a drill string having a bottom hole assembly located at an end of a drill pipe, an anti-stall device near the bottom hole assembly, surface sensing and control equipment and a downhole-to-surface communication system, the anti-stall device having means for measuring downhole performance criteria, and means for evaluation of the measured downhole performance criteria comprising the steps of: measuring at least one downhole performance criteria by the anti-stall device; evaluating the measured downhole performance criteria in substantially real time by the anti-stall device; adjusting weight on the drill bit by the anti-stall device based on the evaluation by the anti-stall device comparison of the updated input to the previous time averaged input determines if the weight-on-bit is appropriate; and communicating the adjustment to weight on the drill bit to the surface sensing and control equipment by the downhole-to-surface communication system.
Mock fails to disclose wherein a result greater than 0.2 of the slip stick index algorithm results in a determination of a stick slip condition and a reduction of weight on drill bit by the anti-stall device, a whirl index algorithm of Bending Moment max- Bending Moment min/Bending Moment ave, wherein a result equal to or greater than 1.0 of the whirl index algorithm results in a determination of whirl and an increase of weight on drill bit adjustment by the anti-stall device, the step of evaluating the measured downhole performance criteria includes applying a stick-slip index algorithm and a whirl index algorithm and a tool face position at a beginning of a slide drilling operation, wherein the step of evaluating the measured downhole drilling performance criteria includes applying a downhole drilling vibration index algorithm of gxmax=>15 gs and grms=>15 gs, wherein conditions within the downhole drilling vibration index algorithm result in a reduction of weight on the drill bit until downhole drilling vibrations are controlled, wherein the means to measure downhole drilling performance criteria includes sensors to sense change in differential revolutions per minute, flowrates and tool face.

Mock fails to suggest, alone or in combination the limitations of “wherein a result greater than 0.2 of the slip stick index algorithm results in a determination of a stick slip condition and a reduction of weight on drill bit by the anti-stall device” as recited in claim 1, 
“a whirl index algorithm of Bending Moment max- Bending Moment min/Bending Moment ave, wherein a result equal to or greater than 1.0 of the whirl index algorithm results in a determination of whirl and an increase of weight on drill bit adjustment by the anti-stall device” as recited in claim 5, 
“the step of evaluating the measured downhole performance criteria includes applying a stick-slip index algorithm and a whirl index algorithm and a tool face position at a beginning of a slide drilling operation” as recited in claim 7, 
“wherein the step of evaluating the measured downhole drilling performance criteria includes applying a downhole drilling vibration index algorithm of gxmax=>15 gs and grms=>15 gs, wherein conditions within the downhole drilling vibration index algorithm result in a reduction of weight on the drill bit until downhole drilling vibrations are controlled” as recited in claim 9, and 
“wherein the means to measure downhole drilling performance criteria includes sensors to sense change in differential revolutions per minute, flowrates and tool face” as recited in claim 14.

The Examiner is unaware of prior art which reasonably suggests alone, or in combination, the limitations of the invention as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623. The examiner can normally be reached Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676